 20DECISIONSOF NATIONALLABOR RELATIONS BOARDHampton Hill d/b/a Hill'sPainting&DecoratingCo.and L.C. Robinson,Jr.andJessie Adams.Cases 14-CA-15677-1, 14-CA-16427, and 14-CA-15677-29 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 16 September 1983 the National Labor Rela-tions Board entered its Decision and Order 1 in theabove-entitled proceeding, directing Hampton Hilld/b/a Hill's Painting & Decorating Co., amongother actions, to make whole employees L. C.Robinson Jr., Jessie Adams, Stanley Jackson, JeffRobinson, and Tom Turner for any loss of paythey may have suffered by reason of its discrimina-tion against them. The United States Court of Ap-peals for the Eighth Circuit enforced the Board'sOrder 25 October 1983.2 A controversy havingarisen over whether the Respondent fulfilled its ob-ligation to offer reinstatement to L. C. RobinsonJr., and the amount of backpay due him under theBoard's Order, the Regional Director for Region14 on 22 January 1985 issued a backpay specifica-tion and notice of hearing alleging the amount ofbackpay due and notifying the Respondent that itshould file a timely answer. The Respondent failedto file an answer.On 14 February 1985 the General Counsel filed aMotion for Summary Judgment. On 22 February1985 the Board issued an order transferring theproceeding to the Board and a Notice ` to ShowCause why the General Counsel's motion shouldnot be granted. The Respondent filed no response.The allegations in the motion are therefore undis-puted.On the entire record, the Board makes the fol-lowingRuling on the Motion for Summary JudgmentThe backpay specification states that the Re-spondent shall file an answer within 15 days fromthe date of the service of the specification, and thatif the answer fails to deny the specification's allega-tions in the manner required under the Board'sRules and Regulations, and the failure to do so isnot adequately explained, the allegations shall" bedeemed to be true., Further, the undisputed allega-tions in the Motion for Summary Judgment dis-close that the General Counsel, by letter dated 8February 1985, notified the Respondent that if ananswer was not received by 12 February 1985, amotion to deem all matters to 'be admitted to betrue would be filed.Absent any explanation for the Respondent's fail-ure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.3Accordingly, the Board concludes that the-'netbackpay due the discriminatee, L. C. Robinson Jr.,isas stated in the computations of the backpayspecification, and orders the Respondent to , paythis amount to the discriminatee.4ORDERThe National Labor Relations Board orders thatthe Respondent, Hampton Hill d/b/a Hill's Paint-ing & Decorating Co., St. Louis, Missouri, its offi-cers,agents, successors, and assigns, shall makewhole the employee named below by paying himthe amount set forth adjacent to his name, plus in-terest computed in the manner prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977),5 and accruedto the date of payment,minus taxwithholdings re-quired by law.L. C. Robinson Jr.$8,077.67IT IS FURTHERORDERED thatthebackpayamount dueL.C., Robinson Jr. is only for theperiod 27 September 1983 through 31 December1984, and that backpayamounts may accumulateuntilthe Respondent, offers reinstatement to L. C.Robinson Jr.:Section 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within15 days from the service of the specification theBoard may. find the specification to be true.iNot published in the Board's bound volumes Member Hunter didnot participate in this Decision and Order2No 83-2326 (Oct 25, 1983)3In grantingtheGeneral Counsel's Motion forSummaryJudgment,Chairman Dotson. specificallyrelies onthe totalfailure ofthe Respondentto respondto the allegationsof the General Counsel's backpay specifica-tionThus, the Chairmanregards this proceeding as being essentially adefaultjudgment which is without precedential value4Thebackpay amount due is only, for the period 27 September 1983through31December 1984 Backpayamountsmay accumulate until theRespondentoffersreinstatementto L CRobinson JrSee generallyIsis'Plumbing Co,138 NLRB 716 (1962)275 NLRB No. 5